

115 HJ 130 IH: Honoring the life of William (Billy) F. Graham, Jr.
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 130IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Budd (for himself, Mr. Meadows, Mr. Walker, Mr. Jones, Mr. Rouzer, Mr. Hudson, Mr. Huizenga, Mrs. Handel, Mr. Gohmert, Mr. Aderholt, Mr. Yoho, Mr. Cole, Mr. Norman, Mr. Bost, Mr. Duncan of South Carolina, Mr. Roe of Tennessee, Mr. Kelly of Pennsylvania, Mr. King of Iowa, Mr. Arrington, Ms. Jenkins of Kansas, Mr. Gosar, Mr. Smith of Texas, Mr. Posey, Mr. Hultgren, Mr. Abraham, Mr. Brat, Mr. Gibbs, Mr. Messer, Mr. McHenry, Mr. Marshall, Mr. Goodlatte, Mrs. McMorris Rodgers, Mr. Bacon, Mr. Jody B. Hice of Georgia, Mr. Barr, Mr. Sam Johnson of Texas, Mr. Thompson of Pennsylvania, Mr. Johnson of Louisiana, Mr. Griffith, Mr. Burgess, Mr. Cramer, Mr. Emmer, Mr. MacArthur, Mrs. Black, Mrs. Blackburn, Mr. Palazzo, Mr. Palmer, Mr. Holding, Mr. Webster of Florida, Mr. Hunter, Mr. Conaway, Mr. Newhouse, Mrs. Brooks of Indiana, Mr. Grothman, and Ms. Foxx) submitted the following joint resolution; which was referred to the Committee on Oversight and Government ReformJOINT RESOLUTIONHonoring the life of William (Billy) F. Graham, Jr.
	
 Whereas Reverend Graham was born on November 7, 1918, in Charlotte, North Carolina; Whereas Reverend Graham was ordained by Peniel Baptist Church in Florida in 1939;
 Whereas Reverend Graham then studied at Florida Bible Institute and graduated from Wheaton College in Wheaton, Illinois in 1943;
 Whereas Reverend Graham married his wife of nearly 64 years, Ruth McCue Bell, in 1943; Whereas Reverend Graham had 3 daughters, 2 sons, and 19 grandchildren and numerous great-grandchildren;
 Whereas Reverend Graham founded the Charlotte-based Billy Graham Evangelistic Association in 1950; Whereas Reverend Graham preached to nearly 215,000,000 people in more than 185 countries and territories on 6 continents;
 Whereas Reverend Graham provided spiritual counsel for every President since Harry Truman; Whereas Reverend Graham prayed with service members in the combat zones of South Korea and Vietnam;
 Whereas Reverend Graham spoke against the communist Soviet Union saying communism has decided against God, against Christ, against the Bible, and against all religion; Whereas Reverend Graham fought for racial integration, invited Martin Luther King, Jr., to preach jointly in New York City in 1957, and bailed King out of jail when King was arrested for protesting segregation;
 Whereas Reverend Graham spoke words of hope and comfort to the Nation at Washington’s National Cathedral following the September 11, 2001, terrorist attacks;
 Whereas Reverend Graham authored 34 books, including his best-selling autobiography Just as I Am, discussing his early life on a dairy farm in North Carolina through his career as a preacher and evangelist; and
 Whereas Reverend Graham has received numerous recognitions, including the North Carolina Award in Public Service, Presidential Medal of Freedom, the Ronald Reagan Presidential Foundation Freedom Award, and Congressional Gold Medal: Now, therefore, be it
	
 That Congress— (1)extends its sympathies to the family of Billy Graham; and
 (2)honors the life and ministry of Billy Graham and his contribution to the State of North Carolina, to the United States of America, and to the moral and religious life of millions of people.
			